[Cite as Webber v. Kelly, 120 Ohio St. 3d 440, 2008-Ohio-6695.]




               WEBBER, APPELLANT, v. KELLY, WARDEN, APPELLEE.
          [Cite as Webber v. Kelly, 120 Ohio St. 3d 440, 2008-Ohio-6695.]
To reverse a judgment of a trial court on the weight of the evidence when the
          judgment results from a trial by jury, all three judges on the court of
          appeals panel must concur — A party is not permitted to take advantage
          of an error that he himself invited — Court of appeals’ judgment
          dismissing habeas corpus petition affirmed.
             (No. 2008-1426 ─ Submitted December 17, 2008 ─ Decided
                                  December 24, 2008.)
               APPEAL from the Court of Appeals for Trumbull County,
                          No. 2008-T-0025, 2008-Ohio-3061.
                                 __________________
          Per Curiam.
          {¶ 1} This is an appeal from a judgment dismissing a habeas corpus
petition. Because the petition failed to state a viable habeas corpus claim, we
affirm.
                                Conviction and Appeal
          {¶ 2} Following a jury trial, appellant, Danny J. Webber, was convicted
of felonious assault, assault, and failure to comply with an order of a police
officer and was sentenced to an aggregate term of 13 years in prison. On appeal,
the court of appeals affirmed the convictions and sentence. State v. Webber (Aug.
23, 2000), Medina App. No. CA3001-M, 2000 WL 1197025. In his appeal,
Webber argued that his conviction was against the manifest weight of the
evidence. Id. at *5. Although two of the three judges on the appellate panel
agreed with Webber’s claim insofar as it related to his felonious-assault
conviction, the court of appeals overruled Webber’s manifest-weight claim and
                             SUPREME COURT OF OHIO




affirmed the judgment of the trial court based on Section 3(B)(3), Article IV of
the Ohio Constitution (prohibiting reversal of a jury verdict on weight of the
evidence unless all three appellate judges agree).       Id. at *5-7.    We denied
Webber’s subsequent motion for leave to file a delayed appeal from the court of
appeals judgment. State v. Webber (2001), 91 Ohio St. 3d 1512, 746 N.E.2d 614.
                                Habeas Corpus Case
       {¶ 3} In 2008, Webber filed a petition in the Court of Appeals for
Trumbull County for a writ of habeas corpus to compel his release from prison.
Webber claimed that the court of appeals in his previous appeal had erred and that
only a majority of the panel was required to reverse his felonious-assault
conviction based on insufficient evidence.       Appellee, Trumbull Correctional
Institution Warden Benny Kelly, filed a motion to dismiss for failure to state a
claim upon which relief can be granted.         The court of appeals granted the
warden’s motion and dismissed the petition.
                                      Appeal
       {¶ 4} In his appeal as of right, Webber asserts that the court of appeals
erred in dismissing his petition. Webber claims that his petition stated a viable
habeas corpus claim because there was insufficient evidence to support his
conviction for felonious assault and that the court of appeals in his previous
appeal erred in failing to treat his claim as a sufficiency-of-the-evidence claim and
in failing to reverse his conviction for felonious assault when a majority of the
appellate judges on the panel agreed with his assignment of error.
       {¶ 5} For the following reasons, the court of appeals did not err in
dismissing Webber’s petition.
       {¶ 6} First, the court of appeals in Webber’s previous appeal correctly
held that under Section 3(B)(3), Article IV of the Ohio Constitution, the court
could not reverse Webber’s felonious-assault conviction on the weight of the
evidence without the unanimous consent of all three judges on the panel. “To




                                         2
                                  January Term, 2008




reverse a judgment of a trial court on the weight of the evidence, when the
judgment results from a trial by jury, a unanimous concurrence of all three judges
on the court of appeals panel reviewing the case is required.” State v. Thompkins
(1997), 78 Ohio St. 3d 380, 678 N.E.2d 541, paragraph four of the syllabus; see
also Bryan-Wollman v. Domonko, 115 Ohio St. 3d 291, 2007-Ohio-4918, 874
N.E.2d 1198, ¶ 2.
       {¶ 7} Second, notwithstanding Webber’s claims to the contrary, his
assignment of error in his previous appeal expressly raised a manifest-weight-of-
the-evidence instead of a sufficiency-of-the-evidence claim. Webber, Medina
App. No. CA3001-M, 2000 WL 1197025, at *5. Therefore, any error by the court
of appeals in treating the claim as a manifest-weight claim was invited by
Webber. “[A] party is not permitted to take advantage of an error that he himself
invited or induced the court to make.” See Davis v. Wolfe (2001), 92 Ohio St. 3d
549, 552, 751 N.E.2d 1051.
       {¶ 8} Third, in general, “habeas corpus is not available to remedy claims
concerning * * * the sufficiency of the evidence.” State ex rel. Tarr v. Williams,
112 Ohio St. 3d 51, 2006-Ohio-6368, 857 N.E.2d 1225, ¶ 4.
       {¶ 9} Finally, Webber had an adequate remedy by way of appeal to this
court from any error committed by the court of appeals in his previous appeal.
The mere fact that Webber’s attempt to appeal to this court failed when his
motion for leave to file a delayed appeal was denied does not entitle him to the
requested extraordinary relief in habeas corpus. Everett v. Eberlin, 114 Ohio
St.3d 199, 2007-Ohio-3832, 870 N.E.2d 1190, ¶ 6.
       {¶ 10} Therefore, we affirm the judgment of the court of appeals.
                                                                  Judgment affirmed.
       MOYER,       C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                  __________________




                                              3
                            SUPREME COURT OF OHIO




       Danny J. Webber, pro se.
       Nancy Hardin Rogers, Attorney General, and Diane Mallory, Assistant
Attorney General, for appellee.
                           ______________________




                                      4